Exhibit 12.1 GEORGIA POWER COMPANY Computation of ratio of earnings to fixed charges for the five years ended December 31, 2011 Millions of Dollars EARNINGS AS DEFINED IN ITEM -K: Earnings Before Income Taxes $ Distributed income of equity investees 2 4 - 3 14 Interest expense, net of amounts capitalized Interest component of rental expense 10 17 22 43 60 AFUDC - Debt funds 29 40 40 54 37 Earnings as defined $ FIXED CHARGES AS DEFINED IN ITEM -K: Interest on long-term debt $ Interest on affiliated loans 66 22 13 13 9 Interest on interim obligations 9 3 1 - - Amort of debt disc, premium and expense, net 18 20 20 21 23 Other interest charges 11 16 20 19 Interest component of rental expense 10 18 22 42 60 Fixed charges as defined $ RATIO OF EARNINGS TO FIXED CHARGES
